UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 97-619



In Re: DARLENE SCHMIDT,

                                                          Petitioner.



      On Petition for Writ of Mandamus. (CA-91-2802-3-17)


Submitted:   August 12, 1997            Decided:   September 10, 1997


Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Darlene Schmidt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darlene Schmidt petitions this court for a Writ of Mandamus

directing South Carolina's district court judges to cease reliance

on "cult law," declaring cult law invalid, and reversing a district

court order dismissing her civil action. A party seeking mandamus

relief must show that her right to the relief sought is "clear and
indisputable." In re Beard, 811 F.2d 818, 827 (4th Cir. 1987). To
the extent that Schmidt has standing to seek the relief requested,

we find that she has failed to demonstrate that she is indisputably

entitled to it. Also, mandamus relief is only appropriate where the
petitioner shows that no other means of relief is available. Id. at
826. To the extent that Schmidt seeks a reversal of a decision of

the district court, she has failed to demonstrate why she could not

have sought such relief on appeal.
     Accordingly, we grant leave to proceed in forma pauperis but

the petition for a Writ of Mandamus is denied.




                                                   PETITION DENIED




                                2